April 7, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           BARRE MORRIS, Appellant

NO. 14-14-00252-CV                           V.

                 VICTORIA BARRIENTES O’NEAL, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Victoria
Barrientes O’Neal, signed March 6, 2014, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Barre Morris, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.